Case 4:20-cv-00359-JAJ-SBJ Document 1 Filed 11/20/20 Page 1 of 15
Case 4:20-cv-00359-JAJ-SBJ Document 1 Filed 11/20/20 Page 2 of 15
Case 4:20-cv-00359-JAJ-SBJ Document 1 Filed 11/20/20 Page 3 of 15
Case 4:20-cv-00359-JAJ-SBJ Document 1 Filed 11/20/20 Page 4 of 15
Case 4:20-cv-00359-JAJ-SBJ Document 1 Filed 11/20/20 Page 5 of 15
Case 4:20-cv-00359-JAJ-SBJ Document 1 Filed 11/20/20 Page 6 of 15
Case 4:20-cv-00359-JAJ-SBJ Document 1 Filed 11/20/20 Page 7 of 15
Case 4:20-cv-00359-JAJ-SBJ Document 1 Filed 11/20/20 Page 8 of 15
Case 4:20-cv-00359-JAJ-SBJ Document 1 Filed 11/20/20 Page 9 of 15
Case 4:20-cv-00359-JAJ-SBJ Document 1 Filed 11/20/20 Page 10 of 15
Case 4:20-cv-00359-JAJ-SBJ Document 1 Filed 11/20/20 Page 11 of 15
Case 4:20-cv-00359-JAJ-SBJ Document 1 Filed 11/20/20 Page 12 of 15
Case 4:20-cv-00359-JAJ-SBJ Document 1 Filed 11/20/20 Page 13 of 15
Case 4:20-cv-00359-JAJ-SBJ Document 1 Filed 11/20/20 Page 14 of 15
Case 4:20-cv-00359-JAJ-SBJ Document 1 Filed 11/20/20 Page 15 of 15
     Case
     Case 4:20-cr-00107-RGE-HCA
          4:20-cv-00359-JAJ-SBJ Document
                                 Document1-1
                                          31 Filed
                                             Filed 11/20/20
                                                   09/02/20 Page
                                                            Page 11 of
                                                                    of 15
                                                                       15




                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF IOWA

                                           )
UNITED STATES OF AMERICA,                  )   Criminal No. 4:20-CR-107
                                           )
                    v.                     )
                                           )   PLEA AGREEMENT
MAKAYLA MORGAN MCNEELEY,                   )
                                           )
                   Defendant.              )

        The United States of America (also referred to as "the Government"),

Defendant, Makayla Morgan McNeeley, and Defendant's attorney, enter into this

Plea Agreement.

A.      CHARGES

        1.    Subject Offenses.    Defendant will plead guilty to Count 1 of the

Indictment, which alleges Unlawful User in Possession of a Firearm, in violation of

Title 18, United States Code, Sections 922(g)(3) and 924(a)(2), and to Count 5 of the

Indictment, which alleges False Statement During a Purchase of a Firearm, in

violation of Title 18, United States Code, Sections 922(a)(6) and 924(a)(2). Defendant

also agrees to forfeit the firearms identified in the Indictment.

        2.    Charges Being Dismissed. If the Court accepts this Plea Agreement,

Counts 2, 3, and 4 of the Indictment will be dismissed at the time of sentencing.

        3.    No Further Prosecution. The Government agrees that Defendant will

not be charged in the Southern District of Iowa with any other federal criminal

offense arising from or directly relating to this investigation. This paragraph and

this Plea Agreement do not apply to (1) any criminal act occurring after the date of
     Case
     Case 4:20-cr-00107-RGE-HCA
          4:20-cv-00359-JAJ-SBJ Document
                                 Document1-1
                                          31 Filed
                                             Filed 11/20/20
                                                   09/02/20 Page
                                                            Page 22 of
                                                                    of 15
                                                                       15




this agreement; (2) any crime of violence; or (3) any criminal offense which Defendant

did not fully disclose to law enforcement during Defendant's interviews pursuant to

any proffer or other agreements with the United States.

B.      MAXIMUM PENALTIES

        4.   Maximum Punishment.         Defendant understands that the crimes to

which Defendant is pleading guilty in Counts 1 and 5 of the Indictment each carry a

maximum sentence of ten (10) years in prison; a maximum fine of $250,000; and a

term of supervised release of up to three (3) years. A mandatory special assessment

of $100 per count must also be imposed by the Court. Defendant understands that

these sentences may be imposed consecutively.

        5.    Supervised Release--Explained.    Defendant understands that, during

any period of supervised release or probation, Defendant will be under supervision

and will be required to comply with certain conditions.   If Defendant were to violate

a condition of supervised release, Defendant could be sentenced to not more than two

(2) years in prison, without any credit for time previously served.

        6.   Detention. Provided that Defendant does not violate any conditions of

Defendant's pretrial release, and does not appea1· to be mentally at risk to harm

herself or any other person, the Government agrees to recommend that Defendant

may remain on pretrial release pending imposition of sentence.




                                           2
  Case
  Case 4:20-cr-00107-RGE-HCA
       4:20-cv-00359-JAJ-SBJ Document
                              Document1-1
                                       31 Filed
                                          Filed 11/20/20
                                                09/02/20 Page
                                                         Page 33 of
                                                                 of 15
                                                                    15




C.    NATURE OF THE OFFENSE - FACTUAL BASIS

      7.    Elements Understood.       Defendant understands that to prove the

offense alleged under Count 1 (Unlawful User in Possession of a Firearm), the

Government would be required to prove beyond a reasonable doubt the following

elements:

            (a)    Defendant was an unlawful user of a controlled substance, to wit:
                   marijuana, and knew she was an unlawful user of that controlled
                   substance;

            (b)    Defendant knowingly possessed a firearm while she was an
                   unlawful user of a controlled substance; and

            (c)    The firearm was transported across a state line some time during
                   or before Defendant's possession of it.
                                                                I
      Defendant further understands that to prove the offense alleged under Count

5 (False Statement During a Purchase of a Firearm), the Government would be

required to prove beyond a reasonable doubt the following elements:

            (a)    Defendant made a false statement in connection with the
                   acquisition of a firearm from a licensed firearms dealer;

            (b)    Defendant did so knowingly; and

            (c)    The statement was intended to or likely to deceive the dealer with
                   respect to any fact material to the lawfulness of the sale or other
                   disposition of the firearm.

      8.    Factual Basis.    As a factual basis for Defendant's plea of guilty,

Defendant admits the following:

            (a)    Between May 2016 and August 2018, Defendant made the
                   following firearm purchases at JT Guns and Supply, a licensed
                   firearms dealer, in Des Moines, Iowa:


                                         3
Case
Case 4:20-cr-00107-RGE-HCA
     4:20-cv-00359-JAJ-SBJ Document
                            Document1-1
                                     31 Filed
                                        Filed 11/20/20
                                              09/02/20 Page
                                                       Page 44 of
                                                               of 15
                                                                  15




               (i)     On May 4, 2016, Defendant purchased a Glock, Model 19,
                       9mm pistol, with serial number BBLG637;

               (ii)    On November 17, 2017, Defendant purchased a Glock,
                       Model 17, 9mm pistol, with serial number SEW523;

               (iii)   On March 7, 2018, Defendant purchased a Taurus, Model
                       G2C, 9mm pistol, with serial number TLM61080; and

               (iv)    On August 13, 2018, Defendant purchased a Taurus, Model
                       G2C, 9mm pistol, with serial number TLP21874.

         (b)   During each of the above-referenced firearm purchases,
               Defendant completed ATF Form 4473 to facilitate Defendant's
               purchase of those firearms from JT Guns and Supply. During
               each of those purchases, Defendant falsely stated on the Form
               44 73 that Defendant was the actual transferee/buyer of the
               firearms referenced above. At the time Defendant completed each
               Form 4473, Defendant knew that statement was false because
               Defendant was not the actual transferee/buyer of the firearms
               and was instead purchasing the firearms for and at the direction
               of Defendant's then-boyfriend, Kha Len Price-Williams. At the
               time Defendant purchased those firearms for Price-Williams,
               Price -Williams was under twenty-one (21) years old and could not
               have lawfully purchased a pistol from a licensed firearms dealer.

         (c)   During the May 4, 2016 purchase of the Glock, Model 19, 9mm
               pistol, with serial number BBLG637, Defendant also falsely
               stated on the ATF Form 44 73 that Defendant was not an unlawful
               user of, or addicted to, marijuana or any other controlled
               substance. At the time Defendant completed that Form 44 73,
               Defendant knew that statement was false because Defendant
               was, in fact, an unlawful user of marijuana.

         (d)   Defendant knowingly made each of the false statements described
               above with the intent to deceive JT Guns and Supply with respect
               to facts material to the lawfulness of the sale or other disposition
               of the above-referenced firearms. Specifically, Defendant
               intended to deceive JT Guns and Supply regarding the fact that:
               (1) Defendant was not the actual transferee/buyer of each of the
               firearms and the firearms were being purchased for someone who
               could not lawfully purchase a pistol from a licensed firearms
               dealer; and (2) with respect to the May 4, 2016 purchase of the

                                      4
  Case
  Case 4:20-cr-00107-RGE-HCA
       4:20-cv-00359-JAJ-SBJ Document
                              Document1-1
                                       31 Filed
                                          Filed 11/20/20
                                                09/02/20 Page
                                                         Page 55 of
                                                                 of 15
                                                                    15




                   Glock, Model 19, 9mm pistol, that Defendant was an unlawful
                   user of marijuana and therefore could not lawfully purchase or
                   possess a firearm.

             (e)   On May 4, 2016, Defendant knowingly possessed the Glock,
                   Model 19, 9mm pistol, with serial number BBLG637. At the time
                   Defendant knowingly possessed that firearm, Defendant knew
                   she was an unlawful user of a controlled substance, namely
                   marijuana.

             (±)   The Glock, Model 19, 9mm pistol, with serial number BBLG637,
                   was manufactured outside the State ofiowa and therefore crossed
                   a state line prior to Defendant's possession of it on May 4, 2016.

             (g)   All of the above events occurred in Des Moines, Iowa.

Defendant agrees that the Factual Basis may be relied upon by the Government and

any Court or agency in any civil, criminal, or administrative forfeiture proceedings.

      9.     Truthfulness of Factual Basis. Defendant acknowledges that the above

statements are true. Defendant understands that, during the change of plea hearing,

the judge and the prosecutor may ask Defendant questions under oath about the

offenses to which Defendant is pleading guilty, in the presence of Defendant's

attorney. Defendant understands that Defendant must answer these questions

truthfully, and that Defendant can be prosecuted for perjury if Defendant gives any

false answers.

      10.    Waiver of Rule 410 Rights. Defendant expressly waives Defendant's

rights under Rule 410 of the Federal Rules of Evidence and agrees that all factual

statements made in this plea agreement, including under the Factual Basis, are

admissible against Defendant. Should Defendant fail to plead guilty pursuant to this

plea agreement or move to withdraw her plea or to set aside Defendant's conviction,

                                          5
  Case
  Case 4:20-cr-00107-RGE-HCA
       4:20-cv-00359-JAJ-SBJ Document
                              Document1-1
                                       31 Filed
                                          Filed 11/20/20
                                                09/02/20 Page
                                                         Page 66 of
                                                                 of 15
                                                                    15




then these admissions may be used against Defendant in the Government's case-in-

chief and otherwise, including during the continuing prosecution of this case.

      11.    Venue.    Defendant agrees that venue for this case is proper for the

United States District Court for the Southern District ofiowa.

D.    SENTENCING

      12.    Sentencing Guidelines.       Defendant understands that Defendant's

sentence will be determined by the Court after considering the advisory United States

Sentencing Guidelines, together with other factors set forth by law. The Sentencing

Guidelines establish a sentencing range based upon factors determined to be present

in the case, which include, but are not limited to the following:

             (a)    The nature of the offenses to which Defendant is pleading guilty;

             (b)    The number of firearms involved in the offense, with the parties
                    stipulating as a recommendation to the District Court that the
                    offense involved four (4) firearms;

             (c)    Defendant's role in the offense, with the parties stipulating as a
                    recommendation to the District Court that neither an upward nor
                    downward adjustment should be applied under USSG §3Bl.1 and
                    §3Bl.2;

             (d)    The nature and extent of Defendant's criminal history (prior
                    convictions); and

             (e)    Acceptance or lack of acceptance of responsibility.

Defendant understands that, under some circumstances, the Court may "depart" or

"vary" from the Sentencing Guidelines and impose a sentence more severe or less

severe than provided by the guidelines, up to the maximum in the statute of

conviction. Defendant has discussed the Sentencing Guidelines with Defendant's

                                           6
  Case
  Case 4:20-cr-00107-RGE-HCA
       4:20-cv-00359-JAJ-SBJ Document
                              Document1-1
                                       31 Filed
                                          Filed 11/20/20
                                                09/02/20 Page
                                                         Page 77 of
                                                                 of 15
                                                                    15




attorney.

      13.    Acceptance of Responsibility. The Government agrees to recommend

that Defendant receive credit for acceptance of responsibility under USSG §3El.l.

The Government reserves the right to oppose a reduction under §3E 1.1 if after the

plea proceeding Defendant obstructs justice, fails to cooperate fully and truthfully

with the United States Probation Office, attempts to withdraw Defendant's plea, or

otherwise engages in conduct not consistent with acceptance of responsibility. If the

base offense level is 16 or above, as determined by the Court, the Government agrees

that Defendant should receive a 3-level reduction, based on timely notification to the

Government of Defendant's intent to plead guilty.

      14.    Presentence Report.    Defendant understands that the Court may defer

a decision as to whether to accept this Plea Agreement until after a Presentence

Report has been prepared by the United States Probation Office, and after

Defendant's attorney and the Government have had an opportunity to review and

challenge the Presentence Report.      The parties are free to provide all relevant

information to the Probation Office for use in preparing a Presentence Report.

      15.    Disclosure of Presentence Investigation Reports. The United States

District Court fat the Southern District of Iowa has issued the following

Administrative Order:

      The presentence investigation report is a sealed and confidential document.
      Unless specifically authorized by the district court, a defendant may not
      disseminate, disclose, or distribute a presentence investigation report, or any
      part or page of a presentence investigation report, in either draft or final form.
      A defendant who violates this order, may be subject to prosecution for contempt

                                           7
  Case
  Case 4:20-cr-00107-RGE-HCA
       4:20-cv-00359-JAJ-SBJ Document
                              Document1-1
                                       31 Filed
                                          Filed 11/20/20
                                                09/02/20 Page
                                                         Page 88 of
                                                                 of 15
                                                                    15




      of court under 18 U.S.C. § 401(3). This order does not apply to a defendant's
      review of a presentence investigation report with the defendant's own attorney.

Defendant aclmow ledges and understands this order.

      16.    Evidence at Sentencing. The parties may make whatever comment and

evidentiary offer they deem appropriate at the time of sentencing and entry of plea,

provided that such offer or comment does not violate any other provision of this Plea

Agreement.    Nothing in this Plea Agreement restricts the right of Defendant or any

victim to make an allocution statement, to the extent permitted under the Federal

Rules of Criminal Procedure, nor does this Plea Agreement convey any rights to

appear at proceedings or make statements that do not otherwise exist.

      17.    Sentence to be Decided by Judge -- No Promises. This Plea Agreement

1s entered pursuant to Rule ll(c)(l)(A) and ll(c)(l)(B) of the Federal Rules of

Criminal Procedure.    Defendant understands that the final sentence, including the

application of the Sentencing Guidelines and any upward or downward departures,

is within the sole discretion of the sentencing judge, and that the sentencing judge is

not required to accept any factual or legal stipulations agreed to by the parties. Any

estimate of the possible sentence to be imposed, by a defense attorney or the

Government, is only a prediction, and not a promise, and is not binding.    Therefore,

it is uncertain at this time what Defendant's actual sentence will be

      18.    No Right to Withdraw Plea. Defendant understands that Defendant

will have no right to withdraw Defendant's plea if the sentence imposed, or the

application of the Sentencing Guidelines, is other than what Defendant anticipated,


                                           8
     Case
     Case 4:20-cr-00107-RGE-HCA
          4:20-cv-00359-JAJ-SBJ Document
                                 Document1-1
                                          31 Filed
                                             Filed 11/20/20
                                                   09/02/20 Page
                                                            Page 99 of
                                                                    of 15
                                                                       15




or if the sentencing judge declines to follow the parties' recommendations.

E.      FINES, COSTS AND FORFEITURE

        19.   Forfeiture.   Defendant agrees to forfeit the firearms used in the

offenses charged in the Indictment in any administrative or civil forfeiture proceeding

brought by the federal or state government, at the discretion of the prosecution,

including the following: (1) a Glock, Model 19, 9mm pistol, with serial number

BBLG637; (2) a Glock, Model 17, 9mm pistol, with serial number SEW523; (3) a

Taurus, Model G2C, 9mm pistol, with serial number TLM61080; and (4) a Taurus,

Model G2C, 9mm pistol, with serial number TLP21874. Defendant will execute any

documents as directed by the Government to complete the forfeiture.

        20.   Waivers Regarding Forfeiture.     Defendant waives all constitutional

and statutory challenges in any manner (including direct appeal, habeas corpus, or

any other means) to any forfeiture carried out in accordance with this Plea Agreement

on any grounds. Defendant further agrees that the forfeiture provisions of this Plea

Agreement are intended to, and will, survive Defendant notwithstanding the

abatement of any underlying criminal conviction after execution of this Plea

Agreement. The forfeitability of any particular property pursuant to this agreement

shall be determined as if Defendant had survived and that determination shall _be

binding upon Defendant's heirs, successors and assigns until the agreed forfeiture,

including any agreed money judgment amount, is collected in full.



        21.   Consent to Judgment of Forfeiture.      Defendant agrees to waive all

                                          9
 Case
 Case 4:20-cr-00107-RGE-HCA
      4:20-cv-00359-JAJ-SBJ Document
                             Document1-1
                                      31 Filed
                                         Filed 11/20/20
                                               09/02/20 Page
                                                        Page 10
                                                             10 of
                                                                of 15
                                                                   15




interest in assets subject to this Plea Agreement in any administrative or judicial

forfeiture proceeding, whether criminal or civil, state or federal.   Defendant agrees

to consent to the entry of orders of forfeiture for such property and waives the

requirements of Federal Rules of Criminal Procedure 32.2 and 43(a) regarding notice

of the forfeiture in the charging instrument, announcement of the forfeiture at

sentencing, and incorporation of the forfeiture in the judgment.            Defendant

understands that the forfeiture of assets is part of the sentence that may be imposed

in this case.

       22.      Fines and Costs. Issues relating to fines and/or costs of incarceration

are not dealt with in this agreement, and the parties are free to espouse their

respective positions at sentencing.

       23.      Special Assessment.   Defendant agrees to pay the mandatory special

assessment of $200 ($100 per count) at or before the time of sentencing, as required

by 18 U.S.C. § 3013.

F.     LIMITED SCOPE OF AGREEMENT

       24.      Limited Scope of Agreement. This Plea Agreement does not limit, in

any way, the right or ability of the Government to investigate or prosecute Defendant

for crimes occurring outside the scope of this Plea Agreement. Additionally, this

Plea Agreement does not preclude the Government from pursuing any civil or

administrative matters against Defendant, including, but not limited to, civil tax




                                            10
 Case
 Case 4:20-cr-00107-RGE-HCA
      4:20-cv-00359-JAJ-SBJ Document
                             Document1-1
                                      31 Filed
                                         Filed 11/20/20
                                               09/02/20 Page
                                                        Page 11
                                                             11 of
                                                                of 15
                                                                   15




matters and civil forfeiture which arise from, or are related to, the facts upon which

this investigation is based.

      25.    Agreement Limited to Southern District of Iowa. This Plea Agreement

is limited to the United States Attorney's Office for the Southern District ofiowa, and

cannot bind any other federal, state or local prosecuting, administrative, or

regulatory authorities.

G.    WAIVER OF TRIAL, APPEAL AND POST-CONVICTION RIGHTS

      26.    Trial Rights Explained. Defendant understands that this guilty plea

waives the right to:

             (a)       Continue to plead not guilty and require the Governmentto prove
                       the elements of the crime beyond a reasonable doubt;

             (b)       A speedy and public trial by jury, which must unanimously find
                       Defendant guilty before there can be a conviction;

             (c)       The assistance of an attorney at all stages of trial and related
                       proceedings, to be paid at Government expense if Defendant
                       cannot afford to hire an attorney;

             (d)       Confront and cross-examine adverse witnesses;

             (e)       Present evidence and to have witnesses testify on behalf of
                       Defendant, including having the Court issue subpoenas to compel
                       witnesses to testify on Defendant's behalf;

             (f)       Not testify or have any adverse inferences drawn from the failure
                       to testify (although Defendant also has the right to testify, if
                       Defendant so chooses); and

             (g)       If Defendant is convicted, the right to appeal, with the assistance
                       of an attorney, to be paid at Government expense if Defendant
                       cannot afford to hire an attorney.



                                             11
 Case
 Case 4:20-cr-00107-RGE-HCA
      4:20-cv-00359-JAJ-SBJ Document
                             Document1-1
                                      31 Filed
                                         Filed 11/20/20
                                               09/02/20 Page
                                                        Page 12
                                                             12 of
                                                                of 15
                                                                   15




      27.    Waiver of Appeal and Post-Conviction Review. Defendant knowingly

and expressly waives any and all rights to appeal Defendant's conviction in this case,

including a waiver of all motions, defenses and objections which Defendant could

assert to the charge(s) or to the Court's entry of judgment against Defendant; except

that both Defendant and the United States preserve the right to appeal any sentence

imposed by the Court, to the extent that an appeal is authorized by law.          Also,

Defendant knowingly and expressly waives any and all rights to contest Defendant's

conviction and sentence in any post-conviction proceedings, including any

proceedings under 28 U.S .C. § 2255. These waivers are full and complete, except

that they do not extend to the right to appeal or seek post-conviction relief based on

grounds of ineffective assistance of counsel or prosecutorial misconduct.

H.    VOLUNTARINESS OF PLEA AND OPPORTUNITY TO CONSULT
      WITH COUNSEL

      28.    Voluntariness of Plea. Defendant r epresents that Defendant's decision

to plead guilty is Defendant's own, voluntary decision, and that the following is true:

             (a)    Defendant has had a full opportunity to discuss all the facts and
                    circumstances of this case with Defendant's attorney, and
                    Defendant has a clear understanding of the charges and the
                    consequences of this plea, including the maximum penalties
                    provided by law.

             (b)    No one has made any promises or offered any rewards in return
                    for this guilty plea, other than those contained in this written
                    agreement.

             (c)    No one has threatened Defendant or Defendant's family to induce
                    this guilty plea.



                                          12
     Case
     Case 4:20-cr-00107-RGE-HCA
          4:20-cv-00359-JAJ-SBJ Document
                                 Document1-1
                                          31 Filed
                                             Filed 11/20/20
                                                   09/02/20 Page
                                                            Page 13
                                                                 13 of
                                                                    of 15
                                                                       15




               (d)   Defendant is pleading guilty because in truth and m fact
                     Defendant is guilty and for no other reason.

         29.   Consultation with Attorney.      Defendant has discussed this case and

this plea with Defendant's attorney and states that the following is true:

               (a)   Defendant states that Defendant is satisfied            with   the
                     representation provided by Defendant's attorney.

               (b)   Defendant has no complaint about the time or attention
                     Defendant's attorney has devoted to this case nor the advice the
                     attorney has given.

               (c)   Although Defendant's attorney has given Defendant advice on
                     this guilty plea, the decision to plead guilty is Defendant's own
                     decision. Defendant's decision to enter this plea was made after
                     full and careful thought, with the advice of Defendant's attorney,
                     and with a full understanding of Defendant's rights, the facts and
                     circumstances of the case, and the consequences of the plea.

I.       GENERAL PROVISIONS

         30.   Entire Agreement.   This Plea Agreement, and any attachments, is the

entire agreement between the parties. Any modifications to this Plea Agreement

must be in writing and signed by all parties.

         31.   Public Interest. The parties state this Plea Agreement is in the public

interest and it takes into account the benefit to the public of a prompt and certain

disposition of the case and furnishes adequate protection to the public interest and is

in keeping with the gravity of the offense and promotes respect for the law.

         32.   Execution/Effective Date. This Plea Agreement does not become valid

and binding until executed by each of the individuals (or their designated

representatives) shown below.


                                           13
 Case
 Case 4:20-cr-00107-RGE-HCA
      4:20-cv-00359-JAJ-SBJ Document
                             Document1-1
                                      31 Filed
                                         Filed 11/20/20
                                               09/02/20 Page
                                                        Page 14
                                                             14 of
                                                                of 15
                                                                   15




       33.   Consent to Proceed by Video Conferencing. Defendant consents to any

proceedings in this case, to include plea and sentencing proceedings, being conducted

by video or telephone technology, if the Court finds further delay would seriously

harm the interests of justice. Defendant has had the opportunity to consult with

Defendant's attorney about the use of video or telephone technology in this case.

J.    SIGNATURES

      34.    Defendant.    I have read all of this Plea Agreement and have discussed

it with my attorney. I fully understand the Plea Agreement and accept and agree to

it without reservation. I do this voluntarily and of my own free will.   No promises

have been made to me other than the promises in this Plea Agreement. I have not

been threatened in any way to get me to enter into this Plea Agreement.         I am

satisfied with the services of my attorney with regard to this Plea Agreement and

other matters associated with this case. I am entering into this Plea Agreement and

will enter my plea of guilty under this Agreement because I committed the crimes to

which I am pleading guilty. I know that I may ask my attorney and the judge any

questions about this Plea Agreement, and about the rights that I am giving up, before

entering into the plea of guilty.

       '£-21-20
      Date

      35.    Defendant's Attorney.    I have read this Plea Agreement and have

discussed it in its entirety with my client. There is no Plea Agreement other than

the agreement set forth in this writing.      My client fully understands this Plea


                                         14
 Case
 Case 4:20-cr-00107-RGE-HCA
      4:20-cv-00359-JAJ-SBJ Document
                             Document1-1
                                      31 Filed
                                         Filed 11/20/20
                                               09/02/20 Page
                                                        Page 15
                                                             15 of
                                                                of 15
                                                                   15




Agreement. I am satisfied my client is capable of entering into this Plea Agreement,

and does so voluntarily of Defendant's own free will, with full knowledge of

Defendant's legal rights, and without any coercion or compulsion. I have had full

access to the Government's discovery materials, and I believe there is a factual basis

for the plea.    I concur with my client entering into this Plea Agreement and in

entering a plea of guilty pursuant to the Plea Agreem



      Date /          /


      36.       United States.   The Government agrees to the terms of this Plea

Agreement.

                                               Marc Krickbaum
                                               United States Attorney


       8/31/2020                        By:
      Date                                     Ryan W. Leemkuil
                                               Assistant U.S. Attorney
                                               U.S. Courthouse Annex, Suite 286
                                               110 East Court Avenue
                                               Des Moines, Iowa 50309
                                               Telephone: 515-473-9300
                                               Telefax: 515-4 73-9292
                                               E-mail: ryan.leemkuil@usdoj.gov




                                          15
